DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims (1-4, 6-11, 13-18, 20) are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to anticipate the respective claim combinations together and nor the respective claim combinations be obvious with:
“A vehicle damage detection method based on image analysis, the method comprising: in response to received images of a current vehicle damage assessment case, obtaining query images by filtering the received images using a pre-trained Single Shot MultiBox Detector (SSD) object detection model, the pre-trained SSD object detection model comprising a vehicle damage component detection model and a vehicle damage classification model; determining a vehicle damaged component in each of the query images according to output data of the vehicle damage component detection model, and a vehicle damage type of each of the query images according to output data of the vehicle damage classification model; retrieving candidate images according to the vehicle damaged component and the vehicle damage type of each of the query images; determining a feature vector of a candidate image each of the candidate images corresponding to each of the query images; inputting each of the query images into a residual network and obtaining a feature vector of each of the query images; obtaining target output data by performing a codec procedure on the feature vector of each of the query images and the feature vector of the candidate image each of the candidate images corresponding to each of the query images using a Transformer model; obtaining similar images of the query images by processing the target output data using a pre-trained similarity judgment model, comprising: for each of the query images, obtaining a first embedded vector of the query image from the target output data, and a second embedded vector of the candidate image corresponding to the query image; calculating a distance between the first embedded vector and each second embedded vector: and determining candidate images those have second embedded vectors corresponding to a minimum distance, as the similar images of the query image; determining similar cases of the current vehicle damage assessment case using the similar images; evaluating loss of the current vehicle damage assessment case based on the similar cases; outputting evaluated loss of the current vehicle damage assessment case.” (Emphasis added)
“An electronic device, comprising: at least one processor; and a memory storing a plurality of instructions, which when executed by the processor, causes the at least one processor to: in response to received images of a current vehicle damage assessment case, obtain query images by filtering the received images using a pre-trained Single Shot MultiBox Detector (SSD) object detection model, the pre-trained SSD object detection model comprising a vehicle damage component detection model and a vehicle damage classification model; determine a vehicle damaged component in each of the query images according to output data of the vehicle damage component detection model, and a vehicle damage type of each of the query images according to output data of the vehicle damage classification model; retrieve candidate images according to the vehicle damaged component and the vehicle damage type of each of the query images; determine a feature vector of a candidate image each of the candidate images corresponding to each of the query images; input each of the query images into a residual network and obtain a feature vector of each of the query images; obtain target output data by performing a codec procedure on the feature vector of each of the query images and the feature vector of the candidate image each of the candidate images corresponding to each of the query images using a Transformer model; obtain similar images of the query images by processing the target output data using a pre-trained similarity judgment model, comprising: for each of the query images, obtaining a first embedded vector of the query image from the target output data, and a second embedded vector of the candidate image corresponding to the query image; calculating a distance between the first embedded vector and each second embedded vector; and determining candidate images those have second embedded vectors corresponding to a minimum distance, as the similar images of the query image; determine similar cases of the current vehicle damage assessment case using the similar images; evaluate loss of the current vehicle damage assessment case based on the similar cases; output evaluated loss of the current vehicle damage assessment case.” (Emphasis added)
“A non-transitory storage medium having stored thereon instructions that, when executed by a processor of an electronic device, causes the processor of the electronic device to perform a vehicle damage detection method based on image analysis, the method comprising: in response to received images of a current vehicle damage assessment case, obtaining query images by filtering the received images using a pre-trained Single Shot MultiBox Detector (SSD) object detection model, the pre-trained SSD object detection model comprising a vehicle damage component detection model and a vehicle damage classification model; determining a vehicle damaged component in each of the query images according to output data of the vehicle damage component detection model, and a vehicle damage type of each of the query images according to output data of the vehicle damage classification model; retrieving candidate images according to the vehicle damaged component and the vehicle damage type of each of the query images; determining a feature vector of a candidate image each of the candidate images corresponding to each of the query images; inputting each of the query images into a residual network and obtaining a feature vector of each of the query images; obtaining target output data by performing a codec procedure on the feature vector of each of the query images and the feature vector of the candidate image each of the candidate images corresponding to each of the query images using a Transformer model; obtaining similar images of the query images by processing the target output data using a pre-trained similarity judgment mode, comprising: for each of the query images, obtaining a first embedded vector of the query image from the target output data, and a second embedded vector of the candidate image corresponding to the query image; calculating a distance between the first embedded vector and each second embedded vector; and determining candidate images those have second embedded vectors corresponding to a minimum distance, as the similar images of the query image; determining similar cases of the current vehicle damage assessment case using the similar images; evaluating loss of the current vehicle damage assessment case based on the similar cases; outputting evaluated loss of the current vehicle damage assessment case.” (Emphasis added)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON FLORES whose telephone number is (571)270-1201.  The examiner can normally be reached on M-F 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8143.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/LEON FLORES/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        July 27, 2021